NO. 12-20-00118-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

MARCELINO CRUZ,                                            §        APPEAL FROM THE 321ST
APPELLANT

V.
                                                           §        JUDICIAL DISTRICT COURT
ADRIANA CRUZ AND IN THE
INTEREST OF S.S.C., S.R.C., S.S.C. &
J.L.C., CHILDREN,
APPELLEE                                                   §        SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant, Marcelino Cruz, perfected this appeal on April 2, 2020. The clerk’s record was filed
on June 29, a supplemental clerk’s record was filed on July 13, and the reporter’s record was
filed on August 13. 1 Cruz’s brief was due on or before September 14. On October 5, this Court
notified Cruz that the brief was past due. We further notified Cruz that the appeal may be
dismissed for want of prosecution unless a motion for extension of time, containing a reasonable
explanation for the failure to file a brief and showing that Appellee has not suffered material
injury thereby, is filed no later than October 15.
         The October 15 deadline has passed and Cruz has not filed a brief, a motion for leave to
file a late brief, or a motion for extension of time. 2 Accordingly, we dismiss the appeal for want
of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).


          1
            The trial court signed an order denying Cruz’s claim of indigent status. This Court reviewed the order
pursuant to Texas Rule of Appellate Procedure 145 and determined that Cruz is entitled to proceed without payment
of filings fees or costs, including fees charged by the clerk or court reporter for preparation of the appellate record.

        Cruz is acting pro se; however, pro se litigants are held to the same standards as licensed attorneys and
         2

must comply with all applicable rules of procedure; otherwise, pro se litigants would benefit from an unfair
Opinion delivered October 30, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




advantage over parties represented by counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017
WL 2665180, at *2 n.3 (Tex. App.—Tyler June 21, 2017, no pet.) (mem. op.).
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 30, 2020


                                        NO. 12-20-00118-CV


                                   MARCELINO CRUZ,
                                           Appellant
                                              V.
                       ADRIANA CRUZ AND IN THE INTEREST OF
                        S.S.C., S.R.C., S.S.C. & J.L.C., CHILDREN,
                                           Appellee


                               Appeal from the 321st District Court
                         of Smith County, Texas (Tr.Ct.No. 18-2572-D)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
                      It is therefore ORDERED, ADJUDGED and DECREED by this Court that
the appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.